07/22/2021



                                                                         Case Number: DA 21-0227




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                Supreme Court Cause No. DA 21-0227



DOYLE LEE,

             Plaintiff/Appellant              ORDER GRANTING
                                             EXTENSION OF TIME
      v.

LITHIA CDH,INC. d/b/a LITHIA
CHRYSLER DODGE JEEP RAM FIAT OF
HELENA,



Defendants/Appellees.



            Upon motion of counsel, the Appellant is granted until and

      including August 24t1', 2021 to file their Opening Brief in this

      matter.

            Dated this 22nd day of July, 2021.




                                              Bowen Greenwood

                                              Clerk of Supreme Court